THE ANDERSONS RAIL OPERATING I LLC,

and

THE ANDERSONS, INC.,

as the Manager

______________________________

Management Agreement

______________________________

Dated as of December 29, 2005

1

Management Agreement, dated as of December 29, 2005 (this “Agreement”), by and
between THE ANDERSONS RAIL OPERATING I LLC, a Delaware limited liability company
(“Company”), and THE ANDERSONS, INC. (“The Andersons”), an Ohio corporation, as
the manager (the “Manager”), for the benefit of the Agent and the Lenders (as
defined herein).

Preliminary Statement

The Company is entering into a Term Loan Agreement, dated as of December 29,
2005 (as amended or supplemented from time to time, the “Loan Agreement”), among
the Company, the financial institutions or entities from time to time parties
thereto (the “Lenders”) and Siemens Financial Services, Inc, as agent for the
Lenders (the “Agent”). The obligations of the Company under the Loan Agreement
and the other Loan Documents (as defined in the Loan Agreement) will be secured
by the Collateral described in the Security Agreement, dated as of December 29,
2005 (the “Security Agreement”) made by the Company in favor of the Agent and
the Lenders.

It is a condition precedent to the Loan Agreement that, on or prior to the
Closing Date (as defined in the Loan Agreement), the Company enter into this
Agreement with the Manager and to provide for the management of the Railcars (as
defined herein). In order to further secure Company’s obligations under the Loan
Agreement and the other Loan Documents (as defined herein, Company is granting
to the Agent and the Lenders a security interest in, among other things, the
Company’s rights derived under this Agreement, and the Manager agrees that all
covenants and agreements made by the Manager herein with respect to the Railcars
and Leases (as defined herein) shall also be for the benefit and security of the
Agent and the Lenders. For its services hereunder, the Manager will receive the
Manager Fee as set forth in Section 2.05.

On the date hereof, the Company and The Andersons (the “Servicer”) are entering
into a servicing agreement (the “Servicing Agreement”) for the purpose of
engaging the Servicer to receive and apply, as required under the Loan
Documents, all collections received with respect to the Railcars and Leases and
to perform Equipment Lessee (as defined herein) monitoring, collection and
enforcement activities, to perform record keeping and to prepare servicer
reports, among other things, all as described in the Servicing Agreement.

The Manager is engaged in the business of owning, leasing, managing and
servicing railcars for itself and for others, and the Company desires to retain
the Manager, on the terms and conditions set forth in this Agreement, to perform
operating, maintenance, insurance and remarketing services on behalf of the
Company in respect of the Railcars and the Leases.

Article I

Definitions

Section 1.01. Defined Terms. Subject to Section 1.02, except as otherwise
specified or as the context may otherwise require, the following terms have the
respective meanings set forth below for all purposes of this Agreement, and the
definitions of such terms are equally applicable both to the singular and plural
forms of such terms and to the masculine, feminine and neuter genders of such
terms:

“AAR” shall have the meaning set forth in the Loan Agreement.

“Action” shall mean any action, claim, suit, litigation, arbitration or
governmental investigation.

“Advance Rate” shall mean 85% of the Fair Market Value of any Railcar.

“Affiliate” shall have the meaning set forth in the Loan Agreement.

“Agent” shall have the meaning set forth in the preamble to this Agreement

“Agreement” shall mean this Management Agreement, as amended, restated or
supplemented from time to time as permitted hereby.

“Board of Directors” shall mean the Board of Directors of the Manager or any
duly authorized committee of such Board.

“Business Day” shall have the meaning set forth in the Loan Agreement.

“Canadian Registry” shall mean the Office of the Registrar General of Canada,
which maintains the database pursuant to Section 105 of the Canada
Transportation Act.

“Car Mark Agreement” shall mean the Car Mark Agreement, dated December 29, 2005,
between The Andersons and the Company.

“Casualty Loss” shall have the meaning set forth in the Loan Agreement.

“Change of Control” shall mean (a) any Person or two or more Persons acting in
concert, of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
50% or more of the outstanding shares of voting stock of The Andersons or
(ii) the stock of The Andersons shall cease to be publicly traded.

“Closing Date” shall have the meaning set forth in the Loan Agreement.

“Collateral” shall have the meaning set forth in the Security Agreement.

“Collection Account” shall have the meaning set forth in the Security Agreement.

“Company” shall have the meaning set forth in the preamble to this Agreement.

“Concentration Limits” shall have the meaning set forth in the Loan Agreement.

“Continued Errors” shall have the meaning set forth in Section 6.05(d).

“DOT” shall mean the United States Department of Transportation or any successor
thereof.

“Eligible Railcar” shall have the meaning set forth in the Loan Agreement.

“Environmental Law” shall have the meaning set forth in the Loan Agreement.

“Equipment Lease Proceeds” shall have the meaning set forth in the Loan
Agreement.

“Equipment Lessee” shall have the meaning set forth in the Loan Agreement.

“ERISA” shall have the meaning set forth in the Loan Agreement.

“Errors” shall have the meaning set forth in Section 6.05(d).

“Event of Default” shall have the meaning set forth in the Loan Agreement.

“Fair Market Value” shall have the meaning set forth in the Security Agreement.

“FRA” shall mean the Federal Railroad Administration or any successor thereto.

“GAAP” shall have the meaning set forth in the Loan Agreement.

“Governmental Authority” shall have the meaning set forth in the Loan Agreement.

“Hazardous Commodities” shall have the meaning set forth in the Loan Agreement.

“Indemnified Parties” shall have the meaning set forth in Section 5.04.

“Initial Manager” shall mean The Andersons.

“Interchange Rules” shall mean the Interchange Rules or supplements thereto of
the Mechanical Division of the AAR as the same may be in effect from time to
time.

“Knowledge of the Manager” shall mean the actual knowledge, after due inquiry,
of the officers of the Manager or any Affiliate of the Manager responsible for
matters relating to the Manager’s performance of its obligations hereunder.

“Law” shall mean any law, statute, ordinance, rule, regulation, judgment,
injunction, order, decree or code adopted, enacted or promulgated by any
Governmental Authority or the requirements of the AAR, any self-regulatory
agency or any entity of a nature similar to that of any of the foregoing.

“Lease” shall mean an “Equipment Lease” as defined in the Loan Agreement.

“Lease File” and “Lease Files” shall have the meanings set forth in the
Servicing Agreement.

“Lease and Railcar Schedule” shall be in substantially the same form as
Schedule A to the Security Agreement, as such schedule is amended, supplemented
or otherwise modified from time to time in accordance with this Agreement and/or
the Security Agreement.

“Lenders” shall have the meaning set forth in the Preliminary Statement of this
Agreement.

“Lessor” shall mean the lessor under each related Lease, or a successor or
assignee of such lessor.

“Liens” shall have the meaning set forth in the Loan Agreement.

“Loans” shall have the meaning set forth in the Loan Agreement.

“Loan Documents” shall have the meaning set forth in the Loan Agreement.

“Lockbox Account” shall have the meaning set forth in the Servicing Agreement.

“Lockbox Agreement” shall have the meaning set forth in the Loan Agreement.

“Loan Agreement” shall have the meaning set forth in the Preliminary Statement
of this Agreement.

“Maintenance Expense Reimbursement Request” shall have the meaning set forth in
Section 2.06(b).

“Manager” shall have the meaning set forth in the preamble to this Agreement, or
any Successor Manager appointed pursuant to Section 6.01.

“Manager Events of Termination” shall mean each of the occurrences or
circumstances enumerated in Section 6.01.

“Manager Fee” shall mean a monthly fee equal to $37.50 per railcar per month
(whether or not such Railcar is then subject to a Lease.

“Manager Standard” shall have the meaning set forth in Section 2.01(b).

“Manager Termination Notice” shall have the meaning set forth in
Section 6.01(b).

“Material Adverse Effect” shall have the meaning set forth in the Loan
Agreement.

“Monthly Operating Expense Report” shall have the meaning set forth in
Section 3.01.

“Note” shall have the meaning set forth in the Loan Agreement.

“Officer’s Certificate” shall mean a certificate signed by the Chairman of the
Board, the Vice Chairman of the Board, the President, a Vice President, the
Treasurer or the Secretary of the Manager.

“Operating Expenses” shall have the meaning set forth in Section 2.06(a).

“Opinion of Counsel” shall mean a written opinion of counsel who, unless
otherwise specified, may be in-house counsel employed full time by the Person
(or an affiliate of such Person) required to deliver the opinion.

“Optional Modification” shall have the meaning set forth in Section 2.04(b).

“Payment Date” shall have the meaning set forth in the Loan Agreement.

“Permitted Liens” shall have the meaning set forth in the Loan Agreement.

“Person” shall have the meaning set forth in the Loan Agreement.

“Predecessor Manager Work Product” shall have the meaning set forth in
Section 6.05(d).

“Prime Rate” shall have the meaning set forth in the Loan Agreement.

“Purchase” shall mean a purchase by the Manager of a Railcar and any related
Lease pursuant to Section 4.04.

“Purchase Price” shall have the meaning set forth in Section 4.04(c).

“Quarterly Manager Report” shall have the meaning set forth in Section 3.01.

“Railcar” or “Railcars” shall mean “Equipment” or “Items of Equipment” as
defined in the Security Agreement.

“Replacement Lease” shall have the meaning set forth in the Security Agreement.

“Replacement Unit” shall have the meaning set forth in the Security Agreement.

“Reported Company” shall mean The Andersons, if the Manager is The Andersons, or
for any Successor Manager appointed pursuant to this Agreement, such Successor
Manager and its parent and its Affiliates on a consolidated basis.

“Reported Company’s Financial Statements” shall mean the Reported Company’
audited, consolidated financial statements (including consolidated balance
sheets, statements of earnings, retained earnings and cash flows) including all
notes to the audited financial statements and auditors opinion regarding the
audited financial statements, all prepared in accordance with generally accepted
accounting principles.

“Required Lenders” shall have the meaning set forth in the Loan Agreement.

“Required Modification” shall have the meaning set forth in Section 2.04(a).

“Responsible Officer” shall have the meaning set forth in the Loan Agreement.

“Sale Agreement” shall mean the Sale Agreement, dated as of December 29, 2005,
between The Andersons, as seller, and the Company, as buyer.

“Seller” shall mean The Andersons.

“Security Agreement” shall have the meaning set forth in the preamble to this
Agreement.

“Servicer” shall have the meaning set forth in the preamble to the Servicing
Agreement, or any Successor Servicer appointed pursuant to Section 6.01 of the
Servicing Agreement.

“Servicing Agreement” shall have the meaning set forth in the Preliminary
Statement of this Agreement.

“Servicer Event of Termination” shall have the meaning set forth in the
Servicing Agreement.

“Solvent” shall have the meaning set forth in the Loan Agreement.

“STB” shall have the meaning set forth in the Loan Agreement.

“Successor Manager” shall have the meaning set forth in Section 6.01(b).

“Tangible Net Worth” shall mean with respect to any Person as of any particular
date, (a) consolidated net worth, (b) minus the consolidated book value of
intangible assets, (c) plus the consolidated book amount of long term deferred
income.

“The Andersons” shall mean The Andersons, Inc., an Ohio corporation.

“UCC” shall mean Article 9 of the Uniform Commercial Code as in effect in an
applicable jurisdiction within the United States.

“UMLER” shall have the meaning set forth in the Loan Agreement.

Section 1.02. Terms Defined in the Loan Agreement or Servicing Agreement. For
the purposes of this Agreement, capitalized terms used but not otherwise defined
herein shall have the respective meanings assigned to such terms in the Loan
Agreement or, if not defined therein, in the Servicing Agreement, as applicable.

Article II

Management of Railcars

Section 2.01. The Manager to Act as Manager; Standard of Care; Covenants
Concerning Railcars and Leases. (a) The Company hereby retains The Andersons as
Manager hereunder, as an independent contractor for the purpose of undertaking
and performing the services described in this Agreement, and The Andersons
hereby agrees to act as Manager on the terms and conditions set forth herein.

(b) All of the functions, services, duties and obligations of the Manager under
this Agreement shall be performed by the Manager at a level of care and
diligence consistent with customary commercial practices as would be used by a
prudent Person in the railcar leasing and management industry and the level of
care and diligence utilized by the Manager in its business and in the management
of the Manager’s own fleet of railcars, if any, in order for the Company to be
able to perform its obligations under the Leases and the other applicable
Transaction Documents (the “Manager Standard”). The Manager agrees that
management of the Railcars shall be carried out in accordance with the Manager
Standard.

(c) The Manager shall not be required to threaten or commence any legal or other
proceedings before any court or Governmental Authority or nongovernmental
organization in connection with its performance or actions hereunder if, in the
Manager’s reasonable judgment consistent with the Manager Standard, the
potential expense or risk associated with such exercise or action is such that
the Manager would not undertake such exercise or action with respect to other
railcars owned, leased or managed by the Manager.

(d) The Manager shall not create or permit to exist any Lien on any Railcar or
Lease other than a Permitted Lien.

(e) The Manager shall, in connection with the performance of the services
provided for herein, comply in all material respects with all Laws applicable to
the Manager, the Company, the Railcars and the Leases.

(f) The duties and obligations of the Manager will be limited to those expressly
set forth in this Agreement, and the Manager will not have any fiduciary or
other implied duties or obligations, except as provided herein.

(g) The Manager shall not take any action, without the consent of the Agent
which would release any Person from any of its covenants or obligations under
any of the Leases or under any other instrument included in the Collateral,
which action or release would materially and adversely affect the interests of
the Agent in any such Lease or which would result in the amendment,
hypothecation, subordination, termination, set off or discharge of, or impair
the validity or effectiveness of, any of the Leases or any such instrument,
except as expressly provided herein and therein.

(h) The parties hereto acknowledge that the Company shall retain title to, and
ownership and exclusive control of Collateral (subject to those liens which
arise pursuant to the Loan Agreement). Except as expressly permitted hereunder,
the Manager will not acquire any title to, security interest in, or other rights
of any kind in or to the Railcars or the Leases. The Manager agrees not to file
any Lien, exercise any right of setoff against, or attach or assert any claim
in, any of the Railcars or the Leases, unless authorized pursuant to a judicial
or administrative proceeding or a court order or on behalf of the Company or the
Agent in accordance with this Agreement or the Loan Agreement.

(i) The Manager shall maintain, at its own expense, an insurance policy, with
coverage appropriate and customary in the industry with responsible companies on
all officers or employees of the Manager, or other persons authorized by the
Manager to act in any capacity with regard to the Railcars and the Leases to
handle funds, money, documents and papers relating to the Railcars and the
Leases. Any such insurance policy shall protect and insure the Manager against
losses, including forgery, theft, embezzlement, and fraudulent acts of such
persons and shall be maintained in a form and amount that would meet the
requirements of a prudent institutional Manager. The requirement to maintain
such insurance policy shall not diminish or relieve the Manager from its duties
and obligations as set forth in this Agreement. Any such insurance policy shall
not be cancelled or modified in a materially adverse manner without ten days’
prior written notice to the Agent. The Manager shall promptly, but in any event
within five Business Days after receipt, notify the Agent upon receipt from the
surety of any termination or cancellation notice or any other notice of a
material change to the terms of such insurance policy.

(j) The Successor Manager may perform any duties hereunder either directly or
through agents or attorneys, and the Successor Manager shall not be responsible
for any misconduct or negligence on the part of, or for the supervision of, any
such agent or attorney appointed by it with due care hereunder.

(k) Notwithstanding anything to the contrary in the Loan Documents, the Manager
shall in its leasing efforts use reasonable efforts, in compliance with the
Manager Standard, to maintain compliance by the portfolio of Railcars and
associated Leases with the Concentration Limits (such as, all other factors
being equal, giving precedence to a Replacement Lease that would maintain
compliance with the Concentration Limits over a Replacement Lease that would not
maintain compliance with the Concentration Limits).

Section 2.02. Authority of Manager; Delegation of Management. (a) Until the
termination of this Agreement in accordance with Section 6.01, the Manager, on
behalf of the Company, shall have full authority and power to manage the
Railcars and the Leases in all respects, including, but not limited to, the
following authority and powers, in accordance with the Manager Standard:

(i) To contract for the maintenance, storage and release of the Railcars and to
authorize any repairs or maintenance service which, in the exercise of the
Manager’s business judgment, are necessary or appropriate.

(ii) To enter into Replacement Leases in the name of the Company.

(iii) To settle any claim pertaining to the Railcars or the deployment or use
thereof.

(iv) To do any and all other things necessary or appropriate to fulfill the
duties set forth in Section 2.03 below.

(b) Notwithstanding the foregoing, the authority granted to the Manager under
this Section 2.02 shall not cover any matters (i) which the Company, as owner of
the Railcars in question, shall not be entitled to perform under the Loan
Documents or any other agreement to which the Company shall be bound, or (ii) as
to which the Servicer shall have been granted authority under the Servicing
Agreement.

(c) The Manager may enter into management agreements with one or more
submanagers, with prior written notice to the Company and the Agent, to perform
all or a portion of the management functions on behalf of the Manager; provided,
however, that the Manager will remain obligated and be liable to the Agent and
the Company for managing the Railcars in accordance with the provisions of this
Agreement, without diminution of such obligation and liability by virtue of the
appointment of such submanager, to the same extent and under the same terms and
conditions as if the Manager alone were managing the Railcars. The fees and
expenses of the submanager (if any) will be as agreed between the Manager and
its submanager and shall be the liability of the Manager exclusively, and
neither the Agent nor the Company will have any responsibility therefor;
provided, however, to the extent agreed to between the Manager and submanager,
expenses of the submanager may be reimbursed by the Manager and treated for all
purposes hereof as expenses incurred by the Manager (which, subject to the terms
of the Loan Agreement and the limitations contained in Section 2.06(b), be
reimbursable to the extent provided herein and in the Loan Agreement). All
actions of a submanager taken pursuant to such a submanager agreement will be
taken as an agent of the Manager with the same force and effect as though
performed by the Manager. For the avoidance of doubt, any maintenance shop which
routinely services or repairs railroad rolling stock, including any of the
Railcars, or does running repairs shall not, solely based upon such custom (and
not a written agreement), be deemed a submanager.

Section 2.03. Duties of Manager. In consideration of the compensation to be paid
to the Manager pursuant to Section 2.05, and, if applicable, Section 6.02(a),
and subject to the provisions of Section 2.02 above, the Manager shall provide
and perform the services on behalf of the Company set forth below until this
Agreement is terminated in accordance with Section 6.01:

(a) To contract for the maintenance, storage and release of the Railcars and to
authorize any repairs or maintenance service which, in the exercise of the
Manager’s business judgment, are necessary or appropriate.

(b) For any Railcar not subject to a Lease, to take possession of such Railcar,
as agent for the Company, for the purpose of managing and operating such Railcar
as herein provided, subject to the Lien of the Security Agreement.

(c) To exercise the authority granted in Section 2.02 above and to use its best
efforts in accordance with the Manager Standard to keep the Railcars under lease
for the term of this Agreement, subject to the following conditions:

(i) the Manager shall only enter into a Replacement Lease if each of the
representations and warranties set forth in Section 4.03 hereof with respect to
such Replacement Lease are true and correct as of the date of the origination of
such Replacement Lease and the Concentration Limits are satisfied;

(ii) the Manager (A) shall have delivered to the Agent an updated Lease and
Railcar Schedule reflecting the addition of such Replacement Lease and (B) shall
maintain a complete and current copy of such Lease and Railcar Schedule in its
records for inspection in accordance with the terms hereof; and

(iii) the Manager shall have delivered any items to be included in the Lease
File in respect of such Replacement Lease to the Servicer to be held on behalf
of the Agent (except that any originals of the Lease not in the possession of
the Equipment Lessee under such Lease shall be delivered to the Agent).

(d) To enter into or accept assignment of, on behalf of the Company, lease
agreements providing for the lease of the Railcars to railroads, shippers or
other financially responsible parties for that purpose on terms and conditions
which are customary in its own practice in the industry (including, without
limitation, exercising its right to cause a railroad to put the Railcars on such
railroad’s line bearing such railroad’s reporting marks, if such arrangement
appears, in the Manager’s business judgment, to be either the most effective
method of remarketing the Railcars or the most effective short-term use of the
Railcars pending long-term remarketing), taking such steps as may be required to
ensure that all obligations and duties arising under such agreements are
performed or complied with in an orderly and timely fashion and causing all
original copies of the Leases constituting chattel paper not in the possession
of the Equipment Lessee under such Lease to be delivered to the Agent.

(e) Cause to be taken all steps which may be necessary to have the Railcars
registered and accepted by all hauling carriers under the AAR as required by the
terms of any Lease or otherwise.

(f) Maintain, or to enforce the Equipment Lessees’ obligations to maintain, the
Railcars in good condition equal to or greater than the highest of (i) any
standard required or set forth for the Railcars or railcars of a similar class
by the AAR, STB, or DOT, (ii) any standard set by a Equipment Lessee, whether by
terms of a Lease or by other understanding or agreement between such Equipment
Lessee and the Manager, on behalf of the Company, (iii) any standard set by any
insurance policy under which the Railcars shall from time to time be insured,
(iv) in good working order and in accordance with the Interchange Rules, (v) any
standard recommended by the manufacturer, and (vi) the standards used by the
Manager in respect of railcars owned, leased or managed by the Manager and its
Affiliates similar in type to the Railcars.

(g) Place and maintain, or enforce the Equipment Lessees’ obligations to
maintain, such insurance with respect to the Railcars as shall be necessary to
comply with the provisions of Section 4.2 of the Security Agreement. During the
month of December in each year, beginning December, 2006, the Manager shall
deliver to the Company, and the Agent an Officer’s Certificate confirming the
renewal of all insurance policies.

(h) Within 10 days after the Closing Date with respect to the initial Collateral
and as necessary from time to time thereafter with respect to any Railcars and
the Leases (except for Leases which have terms of less than one year, including,
but not limited to, month-to-month Leases) which shall become part of the
Collateral, the Manager shall make, at the expense of the Company, such filings,
deposits, registers or recordations, in the manner required by and in accordance
with applicable law, necessary to perfect and protect the Lien of the Security
Agreement, including filings with the STB pursuant to 49 U.S.C. 11301(a) (and in
conformity with 49 C.F.R. 1177) and with the Canadian Registry and the filing of
UCC and PPSA financing statements in all applicable filing offices. From time to
time thereafter, the Manager shall take or cause to be taken such actions and
execute such documents as are necessary to perfect and, at the expense of the
Company, to preserve and protect the Company’s, the Agent’s and the Lenders’,
interests, as such interests may appear, in the Collateral against all other
Persons, including the filing of financing statements, amendments thereto and
continuation statements, the execution of transfer instruments and the making of
notations on or taking possession of all records or documents of title.

(i) Maintain books and records reflecting transactions arising from the
operation of the Railcars, including records relating to maintenance, repair and
service contracts and all authorized expenses relating thereto. Such books and
records shall be available to the Company, and the Agent upon the Company’s or
the Agent’s reasonable prior request for examination during the normal business
hours of the Manager.

(j) Monitor movement of the Railcars, including (i) keeping records pertaining
to the movement of the Railcars, railcar mileage credits and other compensation
earned and received with respect to such Railcars as well as charges from
railroads as a result of mileage adjustments; (ii) subject to all rules and
tariffs of the railroad, crediting such railcar mileage credits and other
compensation as provided for in the related Lease; and (iii) such other matters
as may be reasonably related thereto.

(k) Using reporting marks pursuant to the Car Mark Agreement, place reporting
marks or such other marks, legends, or placards on the Railcars as shall be
appropriate or necessary to comply with any regulation imposed by the STB, the
AAR or any equivalent authority, or as shall be required under the Loan
Documents. The Manager will cause each Railcar owned by the Company to be kept
numbered with the road number serial number as shall be set forth on the Lease
and Railcar Schedule. Other than as permitted by the Car Mark Agreement, the
Manager shall not allow the name of any other Person, other than the Company, to
be placed on any Railcar as a designation that might be identified as a claim of
any interest therein; provided, however, that nothing herein contained shall
prohibit the Manager or the Company or its permitted Equipment Lessees from
placing its name, trademarks, initials, customary colors and other insignia on
any Railcar or from naming any Railcar. Except with respect to those Railcars
for which new identification numbers have been set forth on the Lease and
Railcar Schedule as of the Closing Date, the Manager shall not change the
identification number of any Railcar unless and until a statement of a new
number or numbers to be substituted therefor shall have been delivered to the
Agent and filed, recorded and deposited by the Manager in all appropriate public
offices, including the public offices where the Security Agreement (or a
memorandum thereof) shall have been filed, recorded and deposited.

(l) Furnish factual information reasonably requested by the Company in
connection with any federal, state, or local tax returns.

(m) Prepare or cause to be prepared the necessary returns or other filings for
all personal property taxes and other taxes, charges, assessments, or levies
imposed upon or against the Railcars or the Company of whatever kind or nature
and, where it deems appropriate (or as otherwise directed by the Company),
protest the application of such taxes or the rate or amount of assessment
thereunder. The Manager shall pay, or enforce the Equipment Lessees’ obligations
to pay, such taxes on behalf of the Company. In the Manager’s discretion (or as
otherwise directed by the Company), the Manager shall contest or defend against
any taxes imposed upon or against the Railcars and seek revision or appeal from
any such taxes deemed improper, all such actions to be in the name of the
Company or the Manager on behalf of the Company. Notwithstanding the foregoing,
the consent of the Agent shall be required prior to any protest, contest,
defense or appeal in respect of any taxes, rate or amount hereinabove referred
to in the event that the aggregate liability at issue at any one time shall
exceed $100,000.

(n) If any Railcar suffers a Casualty Loss, the Manager shall, promptly after
learning of such Casualty Loss, (i) investigate the facts and circumstances
giving rise to such Casualty Loss and provide such notices and Officer’s
Certificates with respect thereto on behalf of the Company as may be required
under the applicable Lease, (ii) collect or arrange for appropriate payment of
compensation from the relevant railroad, Equipment Lessee, third party or other
source, or combination thereof, and take such other steps, including field
inspection and investigation, as deemed appropriate by the Manager, and
(iii) take all steps and actions, including the hiring of attorneys and
consultants, required with respect to such Casualty Loss under the applicable
Lease. Following such investigation and consideration of such other facts and
circumstances as the Manager feels are necessary or appropriate, the Manager
shall terminate such Lease (as to such Railcar) and arrange for deposit of the
related Equipment Lessee’s payments, railroad payments or insurance proceeds
into the Collection Account. With respect to any Railcar suffering an Casualty
Loss, the Manager is hereby granted full power and authority, subject to the
terms and conditions of the Leases, to sell (or dispose as scrap) on the
Company’s behalf any such Railcar which has been settled for under the rules of
the AAR or settled with Equipment Lessees or any insurer and, upon direction of
the Company, the Manager will effect such sale or disposition in accordance with
the Manager Standard, for no additional fee or other compensation. The Manager
shall transfer to the Lockbox Account, for deposit into the Collection Account,
any amounts the Manager receives in respect of such Casualty Loss from such
sources. The Company hereby agrees to execute all necessary powers of attorney
and other documents evidencing such power and authority in favor of the Manager.
Anything herein to the contrary notwithstanding, in the event of damage to a
Railcar to which Rule 107 of the Interchange Rules applies, the Manager shall
not, without the prior written consent of the Agent, (i) accept any settlement
offer if the offered Settlement Value (set forth in the related “Settlement
Value Statement” (as such term is used in Rule 107)) is less than the Advance
Rate times the Fair Market Value of such Railcar nor (ii) reject any such
settlement offer if the offered Settlement Value equals or exceeds the Advance
Rate times the Fair Market Value of such Railcar.

(o) Upon the expiration of any Lease (or upon the acquisition by the Company of
any Railcar not then subject to a Lease), the Manager shall, (i) until the
related Railcars have been leased or re-leased in accordance with this Agreement
and the Loan Agreement, transport and store, or arrange for the transportation
and storage of, such Railcars on tracks designated by the Manager (whether such
tracks are owned by the Manager or otherwise), (ii) negotiate appropriate
renewals thereof or remarket the related Railcars on terms and conditions which
are in compliance with the terms and provisions of the Loan Documents, as to
which each of the representations and warranties contained in Section 4.03 shall
be correct and which otherwise are customary at such time and with adequate
regard as to credit quality in accordance with the Manager Standard;
(iii) inspect, clean (to the extent not done by the applicable Equipment Lessee)
and refurbish any Railcar which is to be remarketed in a manner consistent with
the Manager Standard; and (iv) take such steps as may be required to see that
all obligations and duties arising under the Loan Agreement with respect to the
remarketed Railcars are performed or complied with to the extent required
thereunder.

(p) Terminate any Lease (if permitted by, and in accordance with the terms of,
such Lease) with respect to any Railcar which the Manager believes is obsolete
or surplus to the Company’s requirements under the terms of such Lease and
provide such notices with respect thereto as may be required under such Lease to
effect such a termination; if such election is made, take the necessary action
on behalf of the Company to arrange for the sale of such Railcar and the
termination of the Lease of such Railcar.

(q) Cause compliance with the Lessor’s obligations, if any, under the return
provisions of any Lease with respect to any Railcar which is being returned to
the Company thereunder.

(r) Enforce, on behalf of the Company, the warranties with respect to all
repairs, maintenance and modifications made with respect to the Railcars at
facilities not owned by the Manager or an Affiliate of the Manager.

(s) In the event that any Railcar shall become economically obsolete or damaged
beyond repair, sell such Railcar in compliance with the requirements of the Loan
Agreement.

(t) In the event that the Company shall so direct in accordance with the terms
of the Loan Agreement, sell such Railcar to such purchaser as the Company shall
designate to the Manager.

(u) Enforce the Equipment Lessee’s obligations to ensure compliance of the
Railcars and the Leases with applicable governing regulations and rules,
including regulations and rules promulgated by AAR, DOT, STB and the FRA,
including, but not limited to, maintaining the STB registration of the Leases
and, in the event that any Equipment Lessee is a United States Governmental
Authority, cause the Company to comply with the Assignment of Claims Act.

(v) Notify the Agent and the Company of any breaches of warranties,
misrepresentations or defaults under the Sale Agreement.

(w) Enforce all covenants and obligations of the seller contained in the Sale
Agreement on behalf of the Company and deposit any amounts recovered into the
Collection Account, and take such actions as may be reasonably requested from
time to time by the Company or the Agent on behalf of such Company) in
connection with such enforcement, and deliver to such Company (with a copy to
the Agent) all consents, approvals, directions, notices, waivers and take other
actions under the Sale Agreement.

(x) Perform on behalf of the Company all maintenance obligations thereof (as
Lessor) set forth in any Leases. .

(y) Without limiting the foregoing, to perform all obligations of the Company
under the Loan Agreement with respect to the Railcars and the Leases; provided,
however, that the Manager shall have no liability with respect to (i) principal
or interest on any Loan or Note or (ii) any diminution in the value of the
Railcars and Leases other than as a result of a breach by the Manager of its
obligations hereunder.

(z) Perform for the Company such other services incidental to the foregoing as
may from time to time be reasonably necessary in connection with the leasing,
operation and day-to-day management of the Railcars.

(y) As soon as available and in any event within 90 days after the end of each
of the first three quarters of each fiscal year of the Company, commencing
June 30, 2006, and within 120 days after the end of each fiscal year of the
Company, the Manager shall deliver to the Agent (i) an Officer’s Certificate
identifying any changes in car marks related to a Railcar made during the
three-month period ending on the last day of the immediately preceding calendar
month and (ii) in the event that any such changes shall have been so made, an
Opinion of Counsel (which shall be an outside counsel) in form and substance
reasonably satisfactory to the Agent to the effect that all such changes have
been so filed, recorded and deposited with the STB pursuant to 49 U.S.C.
11301(a) (and in conformity with 49 C.F.R. 1177) and with the Canadian Registry
as to protect the Agent’s and the Lenders’ security interest (on behalf of the
Secured Parties) in the Railcars located in the United States and Canada, and
that no other filing, recordation, deposit or giving of notice to any
Governmental Authority is necessary to protect such interests.

Section 2.04. Required Modifications and Optional Modifications. (a) Required
Modifications. In the event the AAR, DOT or any other Governmental Authority
having jurisdiction over the Railcars or any other applicable Law requires as a
condition of continued use or operation of any such Railcar that such Railcar be
altered or modified (a “Required Modification”), the Manager agrees to make or
have made such Required Modification in accordance with the applicable Lease, on
behalf of the Company, in a timely manner; provided, however, that the Manager
may, on behalf of the Company, in good faith and by appropriate proceedings
diligently conducted, contest the validity or application of any such Law,
regulation, requirement or rule in any reasonable manner which does not
materially interfere with the use, possession, operation or return of any
Railcar or materially adversely affect the rights or interests of the Company,
the Agent or the Lenders in the Railcar or subject the Company, or the Agent or
the Lenders to criminal or material financial sanctions or relieve the Equipment
Lessee of the obligation to return the Railcar in compliance with the provisions
of such Lease or other related Transaction Documents (or the obligations of the
Manager hereunder in respect of such return). Promptly after the Manager becomes
aware of the requirement to make a Required Modification, the Manager shall
notify the Company and the Agent thereof, which notice shall also set forth the
time period for the making of such Required Modification and the Manager’s
reasonable estimate of the cost thereof. If the Manager, on a non-discriminatory
basis, reasonably believes in good faith that any Required Modification to a
Railcar would be economically impractical, it shall so advise the Company and,
if directed by the Company, in lieu of making the Required Modifications as
provided above, the Manager shall provide written notice to the Company that
such Required Modification is economically impractical, and shall treat such
Railcar as if an Casualty Loss had occurred as of the date of such written
notice with respect to such Railcar. In such event, the provisions of the
related Lease and this Agreement with respect to a Casualty Loss shall apply
with respect to such Railcar. In reaching any decision as to whether a Required
Modification is economically impractical, the Manager shall assess the cost and
timing of the Required Modification, the anticipated revenues and other sources
of funds which would be available to fund such costs, the requirements of the
applicable Lease and such other factors as the Manager considers necessary or
appropriate and shall provide a report to the Company, with copies to the Agent
regarding such assessment.

(b) Optional Modifications. The Manager is authorized at any time to modify,
alter or improve any Railcar in a manner which is not a Required Modification,
including any Railcar not then under a Lease (an “Optional Modification”), if
the Manager concludes in good faith that the proposed Optional Modification is
likely to enhance the marketability of the Railcar by more than the cost of such
modification (or such Optional Modification is requested by a Equipment Lessee)
and that such Optional Modification meets the standards set forth in the
applicable Lease, if any.

Section 2.05. Manager Fee and Supplemental Manager Fee. As compensation to the
Manager for the performance of services hereunder, the Manager will receive the
Manager Fee, which shall be paid to the Manager on each Payment Date in
accordance with, and subject to the priority of payment provisions of,
Section 3.1 or Section 7.3, as applicable, of the Security Agreement. In the
event that a Successor Manager is appointed as Manager hereunder, the Successor
Manager will be entitled to receive the Manager Fee.

Section 2.06. Manager Expenses. (a) In addition to the Manager Fee and the
Supplemental Manager Fee, the Manager shall be entitled to reimbursement of the
following out-of-pocket expenses (collectively, “Operating Expenses”) incurred
by the Manager, in the manner and to the extent provided for in Section 2.06(b),
in connection with the satisfaction of its responsibilities under this Agreement
(it being expressly understood and agreed that the Manager shall not be entitled
to separate reimbursement for any salaries or benefits of employees of the
Manager, overtime wages or any other “overhead” costs or expenses of the
Manager):

(i) repositioning charges;

(ii) repair and maintenance charges;

(iii) fees and expenses incurred in connection with the occurrence of any
Casualty Loss or with enforcing Lease rights or repossessing any Railcars;

(iv) insurance premiums and charges with respect to the Insurance Policies;

(v) fees and expenses incurred in connection with calculation and payment of ad
valorem taxes, and in connection with any protest, contest, defense or appeal
referenced in, and permitted under, Section 2.03(m);

(vi) taxes for which the Lessor is responsible under any Lease;

(vii) fees and expenses incurred in connection with inspections of Railcars;

(viii) fees and expenses of outside counsel in connection with the management of
the Railcars;

(ix) fees of third-party advisors, consultants and brokers relating to the
re-letting of any Railcar;

(x) storage and car mark charges;

     
(xi)
(xii)
(xiii)
  charges incurred in connection with tracing and registering Railcars;
reimbursements for prefunded or advance payments;
painting and re-stenciling the car mark and number for Railcars;

(xiv) making any Required Modifications or Optional Modifications to any
Railcar;

(xv) making any regulatory filings with respect to the Leases or the Railcars;

(xvi) ensuring the maintenance of the security interest of the Agent and the
Lenders in the Leases and the Railcars;

(xvii) payment for uninsured losses and for bodily injury or property damage
caused by any Railcars which are not covered by Insurance Policies or which
exceed the amount of deductible(s) under any Insurance Policy; and

(xviii) all other out-of-pocket expenses properly chargeable to the management,
operation, leasing or disposition of the Railcars in the manner provided herein.

(b) On each Payment Date immediately succeeding the delivery of a Monthly
Operating Expense Report to the Agent in accordance with Section 3.01, the
Manager shall be entitled to be reimbursed, upon request, for any Operating
Expenses that it has incurred in the previous calendar quarter and such amounts
shall be paid to the Manager in accordance with, and subject to the priority of
payment provisions of, Section 3.2 or Section 7.3, as applicable, of the
Security Agreement.

Section 2.07. Responsibility for Loss of, Distribution of, or Damage to
Railcars. The responsibilities of the Company and the Manager for loss of,
destruction of, or damage to any Railcar are apportioned as follows:

(a) The Manager shall not be liable for damage to or destruction of any Railcar
under any circumstances unless such damage or destruction is the direct result
of the Manager’s negligence or willful misconduct.

(b) The Manager shall obtain insurance to the extent required by Section 2.01(i)
and Section 2.03(g).

(c) If any Railcar is damaged, but is not destroyed or damaged beyond repair,
the Manager shall use its best efforts, in accordance with the Manager Standard,
to obtain reimbursement of repair expenses for the Company in accordance with
AAR rules. If any Railcar is damaged beyond repair or destroyed, the Manager
shall use its best efforts, in accordance with the Manager Standard, to obtain
the value of such Railcar in accordance with appropriate AAR rules and, if
applicable, in accordance with provisions in the Leases relating to Events of
Loss.

Section 2.08. Denial or Refusal of Insurance. (a) If an insurer under an
insurance policy covering the Collateral shall deny coverage (in any such case
prior to termination thereof as a result of the payment by such insurer of an
aggregate amount equal to its maximum liability under such insurance policy), or
shall refuse to honor a claim under any such insurance policy with respect to
any Railcar, and if such denial or refusal resulted solely from the Manager’s
failure to comply with the requirements of such insurance policy or the
requirements of such insurer, or if the Manager shall have failed to maintain
the coverage required by the terms of the Security Agreement, then the Manager,
on behalf of the Company, shall cause the amount of any resulting unpaid claim
to be deposited into the related Collection Account as a recovery on such
Railcar with respect to which such denial or refusal arose. The Manager shall
not be entitled to seek reimbursement under Section 2.06 for amounts deposited
into the Collection Account pursuant to this Section 2.08(a).

(b) The Manager shall promptly, but in any event within five days, notify the
Company, and the Agent of the occurrence of any event described in
Section 2.08(a) or the cancellation or termination of any Insurance Policy.

Section 2.09. Conflicts of Interest. It is expressly understood and agreed that
nothing herein shall be construed to prevent or prohibit the Manager from
providing the same or similar services to any Person or organization not a party
to this Agreement. In particular, the Manager shall be entitled to own and
operate for its own account railroad cars and equipment identical to the
Railcars managed hereunder and/or to manage such railroad cars or equipment
under a similar management agreement with another owner; provided, however, that
if other railroad cars similar to or competitive with the Railcars owned or
managed by the Manager are available for leasing at the same time that any
Railcar is so available, the Manager or its agent or submanager shall give no
preference or priority to either the leasing of such other railroad cars or the
Railcars, subject to the needs of prospective deployers and all applicable
regulations of the AAR, STB and DOT.

Section 2.10. Separate Corporate Existence Covenants. The Manager recognizes
that the Agent and the Lenders have entered into the Loan Agreement and the
other Loan Documents on the understanding that the Company is an entity intended
to have its own separate existence independent from that of the Manager. In
connection therewith, the Manager will (i) maintain separate bank accounts and
books of account from the Company, (ii) not hold itself out to third parties as
liable or responsible for the debts of the Company (except for performance of
such obligations which are assumed by it as Manager hereunder) and not holding
the Company out to third parties as being liable or responsible for the debts of
the Manager, (iii) not conduct business in the name of the Company except when
acting in the name of the Company in its capacity as Manager and it identifies
itself as such, (iv) not hold itself out as the owner of the Railcars or the
Leases and take reasonable steps to ensure that Equipment Lessees and other
parties dealing with the Railcars or the Leases are aware of the Company’s
interests therein and (v) take such other actions on its part as may be required
for the Company to be in compliance with the Loan Agreement and the Loan
Documents on the Closing Date. In the event that the Manager’s consolidated
financial statements are required under GAAP to include the Company, the Manager
will include footnotes therein that disclose the separate corporate existence of
the Company and its assets from the Manager and the Manager’s Assets.

Article III

Accountings, Statements and Reports

Section 3.01. Manager Reports.

(a) As soon as available and in any event within 90 days after the end of each
of the first three quarters of each fiscal year of the Company, commencing
June 30, 2006, and within 120 days after the end of each fiscal year of the
Company, the Manager will provide to the Agent a Quarterly Manager Report (a
“Quarterly Manager Report”) substantially in the form of Exhibit A hereto with
each of the items specified on such form completed as the case may be.

(b) No later than one Business Day prior to each Payment Date, the Manager will
provide to the Agent a Monthly Operating Expense Report (a “Monthly Operating
Expense Report”), in form and substance satisfactory to the Agent, which shall
include the amount of Operating Expenses incurred by the Manager in respect of
the Railcars owned by the Company in such immediately preceding calendar month
and which are to be paid pursuant to the priorities set forth in Section 3.2 and
7.3 of the Security Agreement, as applicable.

Section 3.02. Financial Statements; Certification as to Compliance; Notice of
Default. The Manager will deliver to the Agent, except as provided in subsection
(h):

(a) within 120 days after the end of each fiscal year of the Company, a copy of
the Company’s Financial Statements for such fiscal year certified in a manner
acceptable to the Agent by the senior financial officer of the Manager or such
other person as may be acceptable to the Agent, it being understood that
delivery to the Agent of the Manager’s report on Form 10-K filed with the
Securities and Exchange Commission shall satisfy the requirements of this
Section 3.02(a);

(b) with each set of the Company’s Financial Statements delivered pursuant to
subsection (a) above and (d) below, a certificate of an officer of the Manager
demonstrating compliance with all financial covenants or tests calculated by
reference to such financial statements and containing an additional
certification to the effect that a review of the activities of the Manager
during the period covered by the Company’s Financial Statements, and of its
performance under this Agreement has been made under the supervision of the
officer executing such Officer’s Certificate with a view to determining whether
during such period the Manager had performed and observed all of its obligations
under this Agreement, and either (i) stating that based on such review no
default by the Manager under this Agreement has occurred and is continuing, or
(ii) if such a default has occurred and is continuing, specifying such default,
the nature and status thereof and what steps, if any, the Manager is planning to
do or has done to cure such default;

(c) promptly upon becoming aware of the existence of any condition or event
which constitutes a Manager Event of Termination, a written notice describing
its nature and period of existence and what action the Manager is taking or
proposes to take with respect thereto;

(d) quarterly, unaudited versions of the Company’s consolidated balance sheet,
year-to-date income statement, retained earnings and cash flows within 45 days
after the end of each quarter (other than the quarter at the end of each fiscal
year), it being understood that delivery to the Agent of the Manager’s report on
Form 10-Q filed with the Securities and Exchange Commission shall satisfy the
requirements of this Section 3.02(d);

(e) copies of any reports filed by the Manager with the SEC concerning the
Manager;

(f) in the case of the Initial Manager, copies of any certificates required to
be furnished by the Initial Manager under any credit agreement to which the
Initial Manager is a party and which addresses compliance by the Initial Manager
with the requirements of such credit agreement and the absence or existence of
defaults thereunder; and

(g) such other information regarding the Railcars or the Leases, the Manager or
the transactions contemplated hereby, as the Agent may reasonably request.

Section 3.03. Annual Manager’s Reports. On or before 120 days after the end of
each fiscal year of the Manager, the Manager shall deliver to the Company and
the Agent, a report of the Manager, certified by the Chief Executive Officer or
Chief Financial Officer of the Manager, to the effect that the Manager has
examined certain documents and records relating to the management of the
Railcars and the Leases under this Agreement and that, on the basis of such
examination conducted substantially in compliance with generally accepted audit
standards, nothing came to its attention which caused it to believe that the
Manager has accounted for matters regarding the Railcars and the Leases,
including deposits in, and requested withdrawals from, the Collection Account,
otherwise than in accordance with this Agreement, except for such immaterial
exceptions or errors on records that, in the opinion of such the Manager, it is
not required to report.

Section 3.04. Delivery of Accountings, Statements and Reports. To the extent
that the Manager and the Servicer are the same Person, it may, in its sole
discretion and to the extent practicable, fulfill its obligations under this
Article III and Article III of the Servicing Agreement with the delivery of one
quarterly report, one set of financial statements, a single Officer’s
Certificate (executed in its capacities as both Manager and Servicer) or a
single annual report, as the case may be.

Article IV

Representations and Warranties

Section 4.01. Initial Manager Representations and Warranties. The Initial
Manager hereby represents and warrants to the Company, the Agent and the Lenders
as follows:

(a) Corporate Existence and Power. The Manager has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
state of Ohio, with all requisite power and authority to own its properties and
to transact the business in which it is now engaged, and the Manager is duly
qualified to do business and is in good standing in each state where the nature
of its business requires it to be so qualified except where failure to so
qualify would not have a Material Adverse Effect. The Manager has all requisite
power and authority and has taken all action necessary to enter into this
Agreement and the other Transaction Documents to which it is a party, to
consummate the transactions contemplated hereby and thereby, and to perform its
obligations hereunder and thereunder. The execution, delivery and performance by
the Manager of this Agreement are within the Manager’s powers, have been duly
authorized by all necessary action and do not contravene any applicable Law, the
Manager’s organizational documents or any contractual or other obligation
binding on or affecting the Manager or any of its assets. The Manager has
delivered to the Company and the Agent a true and correct copy of its articles
of incorporation, its code of regulations and other organizational documents.

(b) No Conflict. The performance of the Manager’s obligations under this
Agreement and each other Transaction Document to which it is a party will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien
(other than as contemplated by this Agreement and other than Permitted Liens)
upon any of the property or assets of the Manager pursuant to the terms of any
loan agreement, mortgage, deed of trust, or other agreement or instrument to
which it is a party or by which it is bound or to which any of its property or
assets is subject, nor will such action result in any violation of the
provisions of any charter document of the Manager or any statute or any order,
rule or regulation of any court or Governmental Authority having jurisdiction
over it or any of its properties; and no consent, approval, authorization,
order, registration or qualification of or with any court, or any such
Governmental Authority is required for the consummation of the other
transactions contemplated by this Agreement or any other Transaction Document to
which it is a party except such consents, approvals and authorizations which
have been obtained or such registrations or qualifications which have been made.

(c) Due Authorization, Execution and Delivery. Each Transaction Document to
which the Manager is a party has been duly authorized, executed and delivered by
the Manager and each such Transaction Document is a valid and legally binding
agreement of the Manager, enforceable against the Manager in accordance with its
terms, subject as to enforceability to applicable bankruptcy, insolvency,
reorganization and other similar bylaws of general applicability relating to or
affecting creditors’ rights generally and to general principles of equity
regardless of whether enforcement is sought in a court of law or equity.

(d) Solvency. Both before and after giving effect to the transactions
contemplated by this Agreement, the Manager is Solvent.

(e) Accuracy of Information. All information heretofore furnished (including,
but not limited to, the Company’s Financial Statements) by the Manager to the
Company, the Agent and the Lenders for purposes of or in connection with this
Agreement, the other Transaction Documents, or any transaction contemplated
hereby or thereby is, and all such information hereafter furnished by it
hereunder will be, true, complete and correct in every material respect, on the
date such information is stated or certified, and no such item contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary in order to make the statements contained therein, in
the light of the circumstances under which they were made, not misleading.

(f) Tax Status. It has (i) timely filed all federal, state and local tax returns
or permitted extensions thereof in the United States and all other tax returns
or permitted extensions thereof in foreign jurisdictions required to be filed
and (ii) paid or made adequate provision in accordance with GAAP for the payment
of all taxes, assessments and other governmental charges.

(g) Employee Benefits. With respect to employees that primarily work in
connection with the Railcars and the Leases:

(i) Except as set forth on Schedule I, with respect to current or former
employees of the Manager, the Manager does not maintain, participate in or
contribute to any (A) deferred compensation or retirement plans or arrangements,
(B) tax-qualified or nonqualified defined contribution or defined benefit plans
or arrangements which are employee pension benefit plans (as defined in
Section 3(2) of ERISA), (C) employee welfare benefit plans (as defined in
Section 3(1) of ERISA), (D) phantom stock appreciation right, stock option,
stock purchase or other stock based plans, or (E) any fringe benefit plans or
programs. The Manager does not maintain or contribute to any employee welfare
benefit plan that provides health, accident or life insurance benefits to former
employees, their spouses or dependents, other than in accordance with
Section 4980B of the Code or Part 6 of Subtitle B of Title I of ERISA or other
applicable Law.

(ii) The employee pension benefit plans and employee welfare benefit plans (and
related trusts and insurance contracts) of the Manager, which plans are
described on Schedule I, have been administered in compliance with the
requirements of applicable Laws, except where failure thereof would not result
in a Material Adverse Effect on the Collateral. Each employee pension benefit
plan which is intended to be a “qualified plan” has received an opinion letter
from the Internal Revenue Service as to the qualification under the Code of such
plan.

(iii) With respect to each of the plans listed on Schedule I, the Manager has
made available to the Company true and complete copies of (A) the plan
documents, summary plan descriptions and summaries of material modifications and
other material employee communications about such plan, (B) the opinion letter
received from the Internal Revenue Service, (C) the Form 5500 Annual Report
(including all schedules and other attachments) for the most recent plan year,
(D) all related trust agreements, insurance contracts or other funding
agreements which implement such plans and (E) all contracts relating to each
such plan, including, without limitation, service provider agreements, insurance
contracts, investment management agreements and record keeping agreements.

(iv) All contributions and other payments required to have been made by the
Manager with respect to any plan described on Schedule I have been or will be
made when due.

To the Knowledge of the Manager, no plan described on Schedule I is subject to
any ongoing audit, investigation or other administrative proceeding of any
Governmental Authority nor has any Action been commenced against any such plan
(other than for benefits in the ordinary course), in which the adverse result
thereof would result in a Material Adverse Effect on the Railcars and the
Leases, or on the Company after the Closing Date.

(h) Employment Matters. The Manager is not party to, bound by, or negotiating in
respect of any collective bargaining agreement or any other agreement with any
labor union, association or other employee group in connection with its railcar
leasing business, nor, to the Knowledge of the Manager, is any employee that
primarily works in connection with its railcar leasing business represented by
any labor union or similar association. No labor union or employee organization
has been certified or recognized as the collective bargaining representative of
any employee of the Manager that primarily works in connection with its railcar
leasing business. To the Knowledge of the Manager, there are no formal union
organizing campaigns or representation proceedings in process or formally
threatened with respect to any employee of the Manager that primarily work in
connection with its railcar leasing business, nor are there any existing or, to
the Knowledge of the Manager, threatened at large labor strikes, work stoppages,
organized slowdowns, unfair labor practice charges, or labor arbitration
proceedings affecting employees of the Manager that primarily work in connection
with its railcar leasing business.

(i) Environmental Matters. Except to the extent such matters would not have a
Material Adverse Effect:

(i) to the Knowledge of the Manager, the Manager is in compliance with all
applicable Environmental Laws related to the Collateral. Except for matters that
have been fully resolved, the Manager has not received any written communication
from any person or Governmental Authority that alleges that its operations in
connection with the Railcars or the Leases are not in compliance with applicable
Environmental Laws;

(ii) to the Knowledge of the Manager, the Manager has obtained all
environmental, health and safety permits and governmental authorizations
(collectively, the “Environmental Permits”) necessary for the conduct of its
railcar leasing business, and all such permits are in good standing or, where
applicable, a renewal application has been timely filed and is pending agency
approval, and to the Knowledge of the Manager, the Manager is in compliance with
all terms and conditions of the Environmental Permits; and

(iii) there is no Environmental Claim pending or, to the Knowledge of the
Manager, threatened against or concerning the Railcars or the Leases.

To the Knowledge of the Manager, no release of any Hazardous Commodities has
occurred on or from any of the Railcars or the Leases, which requires
investigation, assessment, monitoring, remediation or cleanup under
Environmental Laws.

(j) No Default. To the Knowledge of the Manager, there has been no default under
the Purchase Agreement or any other Transaction Document.

Section 4.02. Company Representations and Warranties. The Company hereby
represents and warrants to the Manager, the Agent and the Lenders as follows:

(a) The Company has been duly organized and is validly existing and in good
standing under the laws of the jurisdiction of its organization, with all
requisite power and authority to own its properties and to transact the business
in which it is now engaged, and the Company is duly qualified to do business and
is in good standing in each jurisdiction where the nature of its business
requires it to be so qualified except where failure to so qualify would not have
a Material Adverse Effect. The Company has all requisite power and authority and
has taken all action necessary to enter into this Agreement and the other
Transaction Documents to which it is a party, to consummate the transactions
contemplated hereby and thereby, and to perform its obligations hereunder and
thereunder. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents are within the Company’s powers,
have been duly authorized by all necessary action and do not contravene any
applicable Law, the Company’s organizational documents or any contractual or
other obligation binding on or affecting the Company or any of its assets.

(b) The performance of the Company’s obligations under this Agreement and each
other Transaction Document to which it is a party will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any Lien (other than as
contemplated by this Agreement and other than Permitted Liens) upon any of the
property or assets of the Company pursuant to the terms of any loan agreement,
mortgage, deed of trust, or other agreement (including the Leases) or instrument
to which it is a party or by which it is bound or to which any of its property
or assets is subject, nor will such action result in any violation of the
provisions of any charter document of the Company or any statute or any order,
rule or regulation of any court or Governmental Authority having jurisdiction
over it or any of its properties; and no consent, approval, authorization,
order, registration or qualification of or with any court, or any such
Governmental Authority is required for the consummation of the other
transactions contemplated by this Agreement or any other Transaction Document to
which it is a party except such consents, approvals and authorizations which
have been obtained or such registrations or qualifications which have been made.

(c) Each Transaction Document to which the Company is a party has been duly
authorized, executed and delivered by the Company and each such Transaction
Document is a valid and legally binding agreement of the Company, enforceable
against the Company in accordance with its terms, subject as to enforceability
to applicable bankruptcy, insolvency, reorganization and other similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity regardless of whether enforcement is sought in a
court of law or equity.

(d) The Company has delivered to the Manager a true, complete and correct copy
of the Loan Agreement.

Section 4.03. Manager Representations and Warranties with Respect to Replacement
Leases and Replacement Units. In consideration of the Manager Fee, and as a
result of its conducting due diligence with respect to Replacement Leases and
Replacement Units, the Manager hereby represents and warrants with respect to
any Replacement Lease or Replacement Unit, as of the date any such Replacement
Lease or Replacement Unit is consummated or acquired, to each of the Company,
the Agent and the Lenders as follows:

(a) The updated Lease and Railcar Schedule delivered to the Agent in accordance
with Section 2.03(c) contains a true, correct and complete list of all such
Replacement Leases originated in accordance with Section 2.03(c), including, in
each case, the name of the lessee, deal number (if applicable), type of lease
(full service, modified, triple net, etc.), lease rate, number of lease payments
remaining (if applicable), final payment due date under lease, number of
Railcars under lease and commencement date of lease.

(c) The updated Lease and Railcar Schedule delivered to the Agent in accordance
with Section 2.03(c) sets forth a true, correct and complete list of all such
Replacement Units transferred to the Company on such date, including, as to each
such Replacement Unit, the month and year built (and, if applicable, rebuilt),
car type (by AAR equipment code), car mark and number assigned to such
Replacement Unit in UMLER, if applicable, volume capacity as expressed in cubic
feet if a railcar, or in horsepower if a locomotive (in each case, if known and
if applicable), total (gross) weight on rail, the AAR determination of extended
life (if applicable), whether such Replacement Unit is subject to a Lease (and,
if so, the lease or deal number, as applicable), and, if applicable, storage
location (including description, city and state).

(d) The Manager has not received any notice of the occurrence of any Casualty
Loss, or any event which, with the passage of time would constitute a Casualty
Loss, with respect to any such Replacement Unit.

(e) Each such Replacement Lease (i) is evidenced by a writing, (ii) constitutes
the legal, valid and binding obligation of the Lessee thereunder, (iii) has not
been satisfied other than in the ordinary course, subordinated, rescinded, or,
adjusted, (iv) remains in full force and effect and (v) is enforceable against
such Lessee in accordance with its terms (except to the extent that enforcement
may be affected by applicable bankruptcy, reorganization, insolvency and other
Laws affecting creditors’ rights and remedies generally and by general
principles of equity, regardless of whether enforcement is sought at law or in
equity).

(f) Except as set forth on the updated Lease and Railcar Schedule delivered to
the Agent in accordance with Section 2.03(c) (i) no Lessee under any such
Replacement Lease is currently in bankruptcy under the bankruptcy laws of the
United States, (ii) unless consented to by the Company, no provision of any such
Replacement Lease has been waived, amended, or modified in any material respect,
except by instruments or documents copies of which have been delivered to the
Company and the Agent and reflected on the Lease and Railcar Schedule and, in
any event, no such Replacement Lease has been waived, amended or modified since
its origination to cure a payment default or delinquency, (iii) no delinquency
or default by the Lessee under any such Replacement Lease has occurred and is
continuing and (iv) the Lessee is in compliance with the terms of such
Replacement Lease in all material respects.

(g) No Action is pending or, to the Knowledge of the Seller, has been threatened
asserting the invalidity of any such Replacement Lease, or seeking any
determination or ruling that might adversely and materially affect the validity
or enforceability of any such Replacement Lease or the value of any such
Replacement Unit.

(h) Each such Replacement Lease is “chattel paper” (as defined in
Section 9-102(a)(11) of the UCC). All original, executed copies of such “chattel
paper” are in the possession of the Agent.

(i) No such Replacement Lease has been originated in or is subject to the laws
of any jurisdiction whose laws would make the assignment and transfer thereof
pursuant to the terms hereof (or any subsequent assignment by the Company)
unlawful.

(j) Each such Replacement Unit is marked with the railroad equipment number
(also known as the running number) as noted on the updated Lease and Railcar
Schedule delivered to the Agent in accordance with Section 2.03(c).

(k) To the Knowledge of the Seller, the Lessees have complied with all
applicable Laws in respect of each such Replacement Lease in all material
respects and each such Replacement Lease complies with all applicable Laws of
the jurisdiction in which it was originated in all material respects.

(l) The Lessee under each such Replacement Lease is a (i) a United States common
carrier by railroad engaged in the transportation of individuals or property or
owner of trackage facilities leased by such common carrier, or (ii) a United
States corporation, limited partnership, limited liability company or other
entity,

(m) Any guarantees on behalf of an applicable Lessee required at the time of
origination of such Replacement Lease remain in full force and effect.

(n) The lease origination practices used by the Manager with respect to each
such Replacement Lease have been legal in all material respects.

(o) Each Lessee under each such Replacement Lease has accepted the related
Railcar or Railcars and after reasonable opportunity to inspect and test, has
not notified the Manager of any defects therein.

(p) For those Replacement Units described on the updated Lease and Railcar
Schedule delivered to the Agent in accordance with Section 2.03(c) or as having
an extended life determined by AAR as a result of having been refurbished,
modified or substantially rebuilt, there is in the Lease Files, and there has
been filed, the proper documentation with AAR to qualify such Railcars for
extended life along with updating UMLER records.

(q) No correspondence has been received by the Manager from the AAR or FRA
regarding any outstanding general or specific recalls for such Replacement Units
or any required modifications, nor, to the Knowledge of the Manager, do there
exist any such outstanding general or specific recalls for any such Replacement
Units or any required modifications.

(r) Each such Replacement Unit is in good working order and is suitable for the
use for which it is presently engaged. None of the Replacement Leases or
Replacement Units is subject to any restrictions with respect to the
transferability thereof.

(s) Each such Replacement Lease is denominated in and provides for payment
solely in United States dollars.

(t) All such Replacement Units are located in the United States other than those
Replacement Units that are located in Canada or Mexico in connection with the
incidental use of such Replacement Units in those countries.

(u) No Replacement Lease expressly allows the transport or storage of any
Hazardous Commodities on the related Railcars.

(v) Except as set forth on the Lease and Railcar Schedule, rental payments under
each Replacement Lease are billed and payable monthly.

(w) Except as set forth on the Lease and Railcar Schedule, no Lessee is an
Affiliate of the Manager.

(x) There are no split schedules for any such Replacement Leases.

(y) No such Replacement Leases expressly release the Lessee from liability for
all of its obligations under such Replacement Leases (including with respect to
the related Railcars) in connection with any sublease and, to the Knowledge of
the Seller, no Lessee has subleased any of the related Railcars under such
Replacement Lease unless such Lessee remains so liable and all other terms set
forth in Section 2.01(j) of the Servicing Agreement have been satisfied.

(z) To the extent such matters are governed by the laws of the United States or
any state thereof, or Canada or any province thereof, the Agent has a first
priority, perfected security interest in the Replacement Units and the
Replacement Leases.

(aa) The Lease File for each such Replacement Lease is complete in all respects
and Manager, as Servicer will continue to maintain control of the Lease files on
behalf of Company (except for any original chattel paper copies of such
Replacement Leases which are in the possession of the Agent).

(bb) Each such Replacement Lease other than a full service lease contains
provisions requiring the Lessee to pay all sales, use, excise, rental, property
or similar taxes imposed on or with respect to the related Railcar and to assume
all risk of loss, damage, or destruction of the related Railcar, and each such
Replacement Lease requires the Lessee to maintain the Railcars which are subject
thereto in good and workable order.

(cc) No such Replacement Lease provides for the replacement, addition or
exchange of any Railcar subject to such Replacement Lease which would result in
any reduction, or change the timing of, payments due, or modification of, the
Lessee’s obligations under such Replacement Lease.

(dd) No such Replacement Lease is a “consumer lease”, as defined in Article 2A
of the UCC.

(ee) The obligation of the Lessee under each such Replacement Lease to make
lease payments and other amounts is absolute and unconditional and not dependent
on the future appropriation of funds, and no Lessee is entitled to invoke
sovereign immunity with respect to any such Replacement Lease and its
obligations thereunder.

(ff) The Manager has the right under each such Replacement Lease to exercise
appropriate remedies with respect to the related Railcars without obtaining the
consent of any third parties.

(gg) No selection criteria were used in connection with the acquisition by the
Company of such Replacement Units and/or Replacement Leases that identified the
Replacement Units or Replacement Leases as being less desirable or valuable than
other comparable railcars, leases or other assets owned by the Company or the
Manager.

(hh) Each such Replacement Lease either (i) provides for the return of the
related Railcars upon default, or (ii) does not prohibit the Lessor from
demanding return of the related Railcars and repossessing said Railcars after
default under, or termination of, such Lease.

(ii) For each such Replacement Lease where the Lessee is not a railroad, each
such Replacement Lease requires that in the event of a Casualty Loss that the
Lessee must take one of the following actions: (a) restore or repair the
affected Railcar to good repair, condition and working order, (b) replace the
Railcar with a like Railcar of the same or later model in good repair, condition
and working order, or (c) pay the Lessor thereunder the “stated value” (as
defined in such Lease) of such Railcar. For each such Replacement Lease where
the Lessee is a railroad, (i) if damage to a Railcar occurs while on the
Lessee’s railroad line, such Replacement Lease requires the Lessee to pay the
Lessor the “stated value” (as defined in such Lease), and (ii) if damage to a
Railcar occurs while on the lines of another railroad, Interchange Rules apply.

(jj) No Lessee under any such Replacement Lease has made a cash deposit to
secure its obligation to make future lease payments.

(kk) Such Replacement Units conform, to the Knowledge of the Manager, to (i) any
applicable standards or requirements of any Governmental Authority and (ii) any
applicable standards required by each national and international standards
organization which regulates railcars in any relevant jurisdiction.

(ll) No set-offs exist under any such Replacement Lease.

(mm) On such date, after giving effect to such Replacement Leases acquired or
originated, the Company was in compliance with the Concentration limits.

Section 4.04. Purchase or Substitution Required upon Breach of Certain
Representations and Warranties. (a) The representations, warranties and
agreements of the Manager set forth in Section 4.03 with respect to each
Replacement Unit and Replacement Lease shall survive so long as such Railcar or
Lease remains subject to the Lien of the Security Agreement. Upon discovery by
the Manager or the Company that any of such representations or warranties was
incorrect as of the time made, the party making such discovery shall give prompt
notice to the others, to the Lenders and to the Agent. In the event that the
failure of any such representation or warranty (other than the representation
and warranty set forth in Section 4.03(mm)) to be correct at the time as of
which it was made materially and adversely affects the interests of the Agent or
the Lenders in any Replacement Unit or Replacement Lease which is the subject of
such representation or warranty, the Manager shall eliminate or cure such
circumstance or condition within 45 days of having actual knowledge of, or
receiving notice of, such breach, or the Manager shall take such steps as are
necessary to (a) if a Replacement Lease is the subject of such representation or
warranty, Purchase all of the Railcars covered by such Lease (and the related
Lease relating solely to such Railcars) at the Purchase Price in accordance with
this Section 4.04, (b) if a Replacement Unit is the subject of such
representation or warranty, purchase such Replacement Unit at the Purchase Price
in accordance with this Section 4.04 or (c) if a Replacement Unit is the subject
of such representation or warranty, provide a Replacement Unit meeting all of
the requirements of Section 4.03, complying with the Concentration Limits and
having a Fair Market Value which, when aggregated with the Fair Market Value of
all other Replacement Units then being substituted, shall be no less than the
aggregate Fair Market Value of all Railcars then being replaced, so that the
representations and warranties with respect to such Replacement Units or
Replacement Lease, as applicable, are correct. In the event of any breach of the
representation or warranty set forth in Section 4.03(mm), the obligation of the
Manager to Purchase or provide Replacement Units shall apply to the extent
required to cure such breach. For the avoidance of doubt, this Section 4.04
shall not apply to any Successor Manager.

(b) Any Purchase of a Railcar (and any related Lease) or other payment required
of the Manager pursuant to this Section 4.04 shall be made by the Manager by
deposit of the Purchase Price required by Section 4.04(c) into the Collection
Account, and any substitution of a Railcar made in lieu of any such purchase
shall be made, in either case, on or prior to the Payment Date next following
the calendar month in which the Manager’s obligation to Purchase such Railcar
(and any related Lease) arose.

(c) Any Railcar (and any related Lease) to be Purchased by the Manager under
this Section 4.04, shall be Purchased by the Manager at a purchase price (the
“Purchase Price”) equal to the Fair Market Value (as of the last Appraisal (as
defined in the Loan Agreement) delivered to Agent) of such Railcar on the date
on which the obligation to Purchase first arose, plus accrued interest
(calculated at the Prime Rate) thereon from such date to the date of the
Purchase by the Manager. All Purchases shall be accomplished at the times
required in Section 4.04(b).

(d) Upon the substitution of any Replacement Unit, the Manager hereby agrees
that such Replacement Unit will be subject to all of the terms and conditions of
this Agreement and the other Transaction Documents just as if such Replacement
Unit has been one of the original Railcars acquired on the Closing Date.

Article V

Manager Covenants

Section 5.01. Corporate Existence; Status as Manager; Merger. (a) The Initial
Manager shall keep in full effect its existence and good standing as

a corporation in its state of incorporation and will obtain and preserve its
qualification to do business as a foreign corporation in each jurisdiction in
which such qualification is or shall be necessary to enable the Initial Manager
to perform its duties under this Agreement, except where the failure to so
qualify would not have a Material Adverse Effect on the Initial Manager or its
ability to perform its duties hereunder; provided, however, that the Initial
Manager may reincorporate in another state, if to do so would be in the best
interest of the Initial Manager and would not have a Material Adverse Effect
upon the Company, or the Agent and the Initial Manager has complied with the
requirements set forth in Section 5.01(b).

(b) The Initial Manager shall not consolidate with or merge into any other
Person or convey, transfer or lease substantially all of its assets as an
entirety to any Person, unless (i) the entity formed by such consolidation or
into which the Initial Manager has merged or the Person which acquires by
conveyance, transfer or lease substantially all the assets of the Initial
Manager as an entirety, executes and delivers to the Company and the Agent an
agreement, in form and substance reasonably satisfactory to the Company and the
Required Lenders, which contains an assumption by such successor entity of the
due and punctual performance and observance of each covenant and condition to be
performed or observed by the Initial Manager under this Agreement, (ii) such
Person at the time of the execution of such agreement has at least the same
Tangible Net Worth as the Initial Manager at the time of such consolidation,
merger or transfer, but in any event a Tangible Net Worth of at least
$75,000,000 (iii) after giving effect to such merger or consolidation, no
Manager Event of Termination shall have occurred and be continuing, (iv) such
Person shall meet the criteria required of and applicable to a Successor Manager
set forth in Section 6.01(b) and (v) the Manager shall have received the prior
written consent of the Agent and the Required Lenders.

Section 5.02. The Manager Not to Resign; No Assignment. (a) The Manager shall
not resign from the duties and obligations hereby imposed on it except (i) upon
a determination by its Board of Directors that by reason of a change in
applicable legal requirements the continued performance by the Manager of its
duties under this Agreement would cause it to be in violation of such legal
requirements, said determination to be evidenced by a resolution of its Board of
Directors to such effect accompanied by an Opinion of Counsel reasonably
satisfactory to the Agent, to such effect, (ii) upon appointment of a Successor
Manager by the Company, with the approval of the Agent and the Required Lenders,
and (iii) the entering into of amendments to this Agreement to effect such
succession in form reasonably acceptable to the Company, the Agent and the
Required Lenders.

(b) The Manager may not assign this Agreement or delegate any of its rights,
powers, duties or obligations hereunder; provided, however, that the Manager may
submanage its duties and obligations hereunder in accordance with
Section 2.02(c) and assign this Agreement in connection with a consolidation,
merger, conveyance, transfer or lease made in compliance with Section 5.01(b).

(c) Except as provided in Sections 5.02(a) and 6.01, the duties and obligations
of the Manager under this Agreement shall continue until this Agreement shall
have been terminated as provided in Section 6.01, and shall survive the exercise
by the Company, the Agent or the Lenders of any right or remedy under this
Agreement, or the enforcement by the Company, the Agent or the Lenders of any
provision of the Loan Agreement, the other Loan Documents or this Agreement.

Section 5.03. Car Mark Agreement. The Manager shall abide by the terms of the
Car Mark Agreement and shall provide the benefits thereof to the Company.

Section 5.04. Manager Indemnification. The Manager shall indemnify and hold
harmless the Company, the Agent, the Lenders, and each of their respective
Affiliates and the directors, officers, employees and agents of each thereof
(the “Indemnified Parties”), from and against:

(a) any breach of or any inaccuracy in any representation or warranty (other
than any representation or warranty contained in Section 4.03 which has been
fully remedied in accordance with Section 4.04) made by the Manager in this
Agreement or in any certificate delivered pursuant thereto;

(b) any breach of or failure by the Manager to perform any covenant or
obligation of the Manager set out or contemplated in this Agreement;

(c) the negligence, recklessness or willful misconduct of the Manager;

(d) any dispute or claim of any third party related to or in connection with the
existence of more than one originally executed counterpart of a Lease which
constitutes “chattel paper” under Article 9 of the UCC;

(e) any dispute, counterclaim, defense, loss, liability, expense, damage or
injury suffered or sustained by reason of any acts, omissions or alleged acts or
omissions arising out of any act or failure to act on the part of the Manager
with respect to its obligations under this Agreement, including but not limited
to any judgment, award, settlement, reasonable attorneys’ fees and other
reasonable costs or expenses incurred in connection with the defense of any
actual or threatened action, proceeding or claim;

(f) any failure by the Manager to comply with any applicable Law with respect to
any Railcar or Lease;

(g) the commingling by the Manager of Equipment Lease Proceeds at any time with
any other funds;

(h) any inability to obtain any judgment in or utilize the court or other
adjudication system of, any jurisdiction in which a Equipment Lessee may be
located as a result of the failure of the Manager to qualify to do business or
file any notice of business activity report or any similar report;

provided, however, that the Manager shall not indemnify the Indemnified Parties
if such acts, omissions or alleged acts or omissions constitute fraud, gross
negligence, or willful misconduct by such Indemnified Party; and provided,
further, that the Manager shall not indemnify the Indemnified Parties for any
liability, cost or expense of the Collateral with respect to any federal, state
or local income or franchise taxes (or any interest or penalties with respect
thereto) required to be paid by the Agent or the Lenders in connection herewith
to any taxing authority; and provided, further, that in the event that a
Successor Manager shall succeed to the duties of the Manager, the provisions of
this Section 5.04 shall not apply to such Successor Manager unless expressly
agreed to thereby. The provisions of this Section 5.04 shall survive any
expiration or termination of this Agreement. Any indemnification owed to the
Indemnified Parties under this Section 5.04 shall be due and payable within
30 days of the applicable Indemnified Party’s demand therefor.

Section 5.05. Expense Reimbursement. The Manager shall not request reimbursement
for any expenses incurred on its behalf by an Affiliate of the Manager unless
such expenses are no more than the arm’s-length, fair-market-value costs of the
services provided by such Affiliate.

Section 5.06. Agreements with respect to the Car Mark Agreement. The Manager
hereby agrees (i) to comply with the representations, warranties, covenants and
agreements of the “Buyer” under the Car Mark Agreement and (ii) not to consent
or agree to any amendment, restatement, supplement or other modification to the
Car Mark Agreement without the prior written consent of the Agent.

Article VI

Manager Termination

Section 6.01. Manager Events of Termination. (a) If any of the following acts or
occurrences (each, a “Manager Event of Termination”) shall occur and be
continuing:

(i) any failure by the Manager to submit a Quarterly Manager Report pursuant to
Section 3.01 that continues unremedied for a period of two Business Days or a
Monthly Operating Expense Report that continues unremedied for a period of five
Business Days, in each case, after the earliest of the date upon which (A) the
Agent provides written notification to the Manager of such failure, or (B) the
date on which an Responsible Officer obtains actual knowledge of such failure;
or

(ii) any representation or warranty made by the Manager in this Agreement (other
than any representation or warranty contained in Section 4.03 which has been
fully remedied in accordance with Section 4.04), any other Transaction Document
to which it is a party or in any certificate delivered by the Manager hereunder
proves to have been untrue or incorrect in any material respect when made and
such untruth or incorrectness shall continue to be material and unremedied;
provided, however, solely if such untruth or incorrectness is capable of being
remedied, no such untruth or incorrectness shall constitute cause for
termination hereunder for a period of 30 days after the earlier of (A) the date
on which an Responsible Officer obtains actual knowledge of such failure or
(B) the Manager’s receipt of notice from the Company or the Agent so long as the
Manager is diligently proceeding to remedy such untruth or incorrectness and
shall in fact remedy such untruth or incorrectness within such period; provided,
however, such untrue or incorrect representation or warranty shall be deemed to
be remediable or remedied only after all adverse consequences thereof, if any,
can be and have been remedied as applicable; or

(iii) any failure on the part of the Manager duly to observe or to perform in
any material respect any covenant or agreement of the Manager set forth in this
Agreement or any other Transaction Document to which it is a party (including if
the Manager is also acting as the Servicer, of its duties as the Servicer),
which failure, if such failure is curable, continues unremedied for a period of
30 days after the earlier to occur of (A) the date on which written notice of
such failure or breach, requiring the situation giving rise to such failure or
breach to be remedied, shall have been given to the Manager by the Agent or the
Company; or (B) the date on which an Responsible Officer of the Manager obtains
actual knowledge of such failure; or

(iv) the entry by a court having jurisdiction in the premises of (A) a decree or
order for relief in respect of the Manager in an involuntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization or
other similar law, or (B) a decree or order adjudging the Manager bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Manager under any
applicable federal or state law, or appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Manager or of any substantial part of its property, or ordering the winding up
or liquidation of its affairs, and the continuance of any of the foregoing
unstayed and in effect for a period of 45 consecutive days; or

(v) the commencement by the Manager of a voluntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by it to the entry of a decree or order for relief in
respect of the Manager in an involuntary case or proceeding under any applicable
federal or state bankruptcy, insolvency, reorganization or other similar law or
to the commencement of any bankruptcy or insolvency case or proceeding against
it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under any applicable federal or state law, or the
consent by it to the filing of such petition or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee, sequestrator
or similar official of the Manager or of any substantial part of its property,
or the making by it of an assignment for the benefit of creditors, or the
admission by it in writing of its inability to pay its debts generally as they
become due, or the taking of corporate action by the Manager in furtherance of
any such action; or

(vi) any assignment by the Manager to a delegate of its duties or rights
hereunder, except as specifically permitted hereunder, or any attempt to make
such an assignment; or

(vii) a final nonappealable judgment of a court of competent jurisdiction for
more than $1,000,000 shall be entered against the Manager and shall not be
stayed, vacated, bonded, paid or discharged within 45 days; or

(viii) the Manager shall cease to be engaged in the railcar management or
maintenance business; or

(ix) the failure of the Manager to maintain a ratio of long term debt minus the
non-recourse portion of long term debt to Tangible Net Worth of not more that
1.25 to 1; or

(x) the Manager shall fail to pay, when and as the same shall become due and
payable (after giving effect to any applicable grace period), any principal or
interest, regardless of amount, due in respect of any indebtedness of the
Manager in a principal amount in excess of $5,000,000 or any event shall occur
with respect to any such indebtedness, the effect of which is to cause, or allow
the holder thereof to cause, such indebtedness to become due before its stated
maturity; or

(xi) so long as the Initial Manager is the Manager, the occurrence of a Change
of Control; or

(xii) so long as the Manager or any Affiliate thereof is acting as Servicer, the
occurrence of a Servicer Event of Termination pursuant to Section 6.01 of the
Servicing Agreement;

then, and in each and every case, so long as a Manager Event of Termination
shall not have been remedied within any applicable period set forth above, the
Agent may, and shall at the direction of the Required Lenders, by notice (the
“Manager Termination Notice”) then given in writing to the Manager, terminate
all, but not less than all, of the rights (other than any rights to receive,
subject to the priority of payments set forth in Sections 3.2 and 7.3 of the
Security Agreement, as applicable, all amounts owed to the Manager, including
but not limited to the Manager Fee and any Operating Expenses in accordance with
Section 2.06, accrued up to the effective date specified by the Manager
Termination Notice) and obligations of the Manager under this Agreement, which
termination shall be effective as of the date of such Manager Termination Notice
or such later date as such Manager Termination Notice may specify.

(b) The Manager may not be terminated in whole or in part, unless (i) a
successor Manager (the “Successor Manager”) has been appointed by the Agent
(acting at the direction of the Required Lenders) and (ii) such Successor
Manager has accepted such appointment. Any Successor Manager shall be a located
in the United States and be acceptable to the Agent. Any Successor Manager,
however appointed, shall execute and deliver to the Agent, the Company and to
the predecessor Manager an instrument accepting such appointment, including
customary confidentiality provisions in favor of the predecessor Manager and
Company, and thereupon such Successor Manager, without further act, shall become
vested with all the rights, powers, duties and trusts of the predecessor Manager
hereunder with like effect as if originally named the Manager herein.

(c) On and after the time the Manager receives a Manager Termination Notice
pursuant to this Section 6.01, all authority and power of the Manager under this
Agreement shall pass to the Successor Manager appointed pursuant to
Section 6.02, and, without limitation, such Successor Manager is hereby
authorized and empowered to execute and deliver, as Manager and on behalf of the
Company, as attorney-in-fact or otherwise, any and all documents and other
instruments, and to do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such Manager Termination Notice.

(d) The terminated Manager shall cooperate with the Agent and the Successor
Manager in effecting the termination of the responsibilities and rights of the
terminated Manager hereunder and the transition of the management to the
Successor Manager, including, without limitation, (i) by transferring, at its
own expense, its electronic records relating to the Railcars to the Successor
Manager in such electronic form as the Successor Manager may reasonably request,
(ii) by transferring the current Lease and Railcar Schedule and all other
records, correspondence and documents relating to the Leases or Railcars that it
may possess to the Successor Manager in the manner and at such times as the
Successor Manager shall reasonably request and (iii) by responding to all
reasonable requests of the Successor Manager.

Section 6.02. Appointment of Successor Manager. (a) Subject to Section 6.01, on
and after the time the Manager receives a Manager Termination Notice pursuant to
Section 6.01 hereof and a Successor Manager shall be appointed by the Agent
acting at the direction of the Required Lenders), such Successor Manager shall
be subject to all the responsibilities, duties and liabilities relating thereto
placed on the Manager by the terms and provisions hereof; provided, however,
that any Successor Manager shall not (i) be liable for any acts or omissions of
the outgoing Manager or for any breach by the outgoing Manager of any of its
representations and warranties contained herein or in any related document or
agreement, (ii) be responsible to perform any duties under Section 2.03(u) in
respect of the United States Assignment of Claims Act, Section 2.03(v). Subject
to the consent of the Required Lenders, the Successor Manager may subcontract
with another firm to act as submanager so long as the Successor Manager remains
fully responsible and accountable for performance of all obligations of the
Manager.

(b) The Manager, the Agent and such Successor Manager shall take such action,
consistent with this Agreement, as shall be necessary to effectuate any such
succession. The Successor Manager and the Agent shall be reimbursed for their
respective expenses, if any, incurred in connection with the assumption of
responsibilities of the Successor Manager as provided for in Sections 3.2 and
7.3 of the Security Agreement.

(c) If the Manager is also acting as Servicer under the Servicing Agreement,
upon any resignation of the Servicer, the Manager will also be required to
resign as Manager. The Manager and Servicer shall at all times be the same
Person.

Section 6.03. Effects of Termination of Manager. (a) After the delivery of a
Manager Termination Notice and appointment of a Successor Manager, the former
Manager shall have no further obligations with respect to the management of the
Railcars or the performance of maintenance, insurance, remarketing or any other
services with regard to the Railcars, and the Successor Manager shall have all
of such obligations except as otherwise set forth herein. The former Manager’s
indemnification obligations pursuant to Section 5.04 will survive the
termination of the Manager hereunder but will not extend to any acts or
omissions of a Successor Manager.

(b) A Manager Event of Termination shall not affect the rights and duties of the
parties hereunder (including, but not limited to, the obligations and
indemnities of the Manager pursuant to Section 5.04) other than those relating
to the management, insuring and remarketing of the Railcars.

(c) The predecessor Manager shall defend, indemnify and hold the Successor
Manager and any officers, directors, employees or agents of the Successor
Manager harmless against any and all claims, losses, penalties, fines,
forfeitures, legal fees and related costs, judgments and any other costs, fees,
and expenses that the Successor Manager may sustain in connection with the
claims asserted at any time by third parties against the Successor Manager which
result from (i) any willful or negligent act taken or omission by the
predecessor Manager or (ii) a breach by the predecessor Manager of an express
obligation of the Manager hereunder. The indemnification provided by this
Section 6.03(c) shall survive the termination of this Agreement.

(d) The Successor Manager will not be responsible for delays attributable to the
predecessor Manager’s failure to deliver information, defects in the information
supplied by the terminated Manager or other circumstances beyond the control of
the Successor Manager.

The Successor Manager shall have no responsibility and shall not be in default
hereunder nor incur any liability for any failure, error, malfunction or any
delay in carrying out any of its duties under this Agreement if any such failure
or delay results from the Successor Manager acting reasonably and in accordance
with information prepared or supplied by a Person other than the Successor
Manager or the failure of any such Person to prepare or provide such
information. The Successor Manager shall have no responsibility, shall not be in
default and shall incur no liability (i) for any act or failure to act by any
third party, including the terminated Manager, or for any inaccuracy or omission
in a notice or communication received by the Successor Manager from any third
party or (ii) which is due to or results from the invalidity or unenforceability
of any Lease under applicable law or the breach or the inaccuracy of any
representation or warranty made by the terminated Manager. The Successor Manager
shall not be liable for any acts or omissions of the Manager occurring prior to
such Manager transfer or for any breach by the Manager of any of its
representations and warranties contained herein or in any related document or
agreement.

Notwithstanding anything contained in this Agreement to the contrary, the
Successor Manager is authorized to accept and rely on all of the accounting,
records (including computer records) and work of the terminated Manager relating
to the Leases and the Railcars (collectively, the ÒPredecessor Manager Work
ProductÓ) without any audit or other examination thereof, and the Successor
Manager shall have no duty, responsibility, obligation or liability for the acts
and omissions of the prior Manager. If any error, inaccuracy, omission or
incorrect or non-standard practice or procedure (collectively, ÒErrorsÓ) exist
in any Predecessor Manager Work Product and such Errors make it materially more
difficult to service or should cause or materially contribute to the Successor
Manager making or continuing any Errors (collectively, ÒContinued ErrorsÓ), the
Successor Manager shall have no duty, responsibility, obligation or liability
for such Continued Errors; provided, however, that the Successor Manager agrees
to use its best efforts, consistent with the Manager Standard, to prevent
further Continued Errors. In the event that the Successor Manager becomes aware
of Errors or Continued Errors, the Successor Manager shall, with the prior
consent of the Agent, use its best efforts, consistent with the Manager
Standard, to reconstruct and reconcile such data as is commercially reasonable
to correct such Errors and Continued Errors and to prevent future Continued
Errors. The Successor Manager shall be entitled to recover its costs thereby
expended in accordance with the Section 3.2 and 7.3, as applicable, of the
Security Agreement.

Section 6.04. Rights Cumulative. All rights and remedies from time to time
enforced upon or reserved to the Company, the Agent or the Lenders or to any or
all of the foregoing are cumulative, and none is intended to be exclusive of
another. No delay or omission in insisting upon the strict observance or
performance of any provision of this Agreement, or in exercising any right or
remedy, shall be construed as a waiver or relinquishment of such provision, nor
shall it impair such right or remedy. Every right and remedy of the Company, the
Agent or the Lenders may be exercised from time to time and as often as deemed
expedient.

Article VII

Miscellaneous Provisions

Section 7.01. Termination of Agreement. (a) Except where otherwise expressly
noted herein, the respective duties and obligations of the Manager, the Company,
and the Agent created by this Agreement shall terminate upon the termination of
the Loan Agreement and the Security Agreement in accordance with their terms.

(b) This Agreement shall not be automatically terminated as a result of an Event
of Default under the Loan Agreement or any action taken by the Agent or the
Lenders thereafter with respect thereto, and any liquidation or preservation of
any property held as contemplated in the Loan Agreement or the other Loan
Documents by the Agent and the Lenders thereafter shall be subject to the rights
of the Manager to manage the Railcars as provided hereunder. In the event of any
sale of Collateral to a third party following an Event of Default, however, this
Agreement shall not be deemed assigned to such third party.

Section 7.02. Amendments. This Agreement may be amended from time to time by the
parties hereto with the prior written consent of the Agent and the Required
Lenders for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Agent or the Lenders hereunder.

Section 7.03. Governing Law. THIS AGREEMENT, INCLUDING THE VALIDITY HEREOF,
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
NEW JERSEY.

Section 7.04. Notices. All demands, notices and communications hereunder shall
be in writing and shall be delivered or mailed by registered or certified United
States mail, postage prepaid, or by telephonic facsimile transmission and
overnight delivery service, postage prepaid, and addressed, in each case as
follows: (a) if to the Company, at 480 W. Dussel Drive, Suite S, Maumee, Ohio
43537, Attention: Betsy Hall, Esq. (facsimile: (419) 491-6695) (b) if to the
Manager, at The Andersons Inc., 480 W. Dussel Drive, Maumee, Ohio 43537,
Attention: Betsy Hall, Esq. (facsimile: (419) 491-6695); (c) if to the Agent or
the Lenders, at their address for notices specified in the Loan Agreement. Any
of the Persons in subclauses (a) through (c) above may change the address for
notices hereunder by giving notice of such change to other Persons. All notices
and demands shall be deemed to have been given either at the time of the
delivery thereof to any officer of the Person entitled to receive such notices
and demands at the address of such Person for notices hereunder.

Section 7.05. Severability of Provisions. In the event that any one or more of
the provisions contained herein, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every
other respect and of the remaining provisions hereof shall not be in any way
impaired or affected.

Section 7.06. Inspection and Examination Rights. The Manager agrees that, on
reasonable prior notice, it will permit any representative of the Agent or the
Company, during the Manager’s normal business hours, to examine all the books of
account, records, reports and other papers of the Manager relating to the
Railcars and the Leases, to make copies and extracts therefrom, to cause such
books to be examined by independent certified public accountants selected by the
Agent, or the Company, as the case may be, and to discuss its affairs, finances
and accounts relating to the Railcars and the Leases with its officers,
employees and independent public accountants (and by this provision the Manager
hereby authorizes said accountants to discuss with such representatives such
affairs, finances and accounts), all at such reasonable times and as often as
may be reasonably requested. Any expense incident to the exercise by Agent or
the Company of any right under this Section 7.06 shall be borne by the Initial
Manager, except that only the first examination in any year by the Agent will be
at the Initial Manager’s expense (unless there has occurred and is continuing a
Manager Event of Termination, a Servicer Event of Termination (if the Manager is
also the Servicer) (or any event which, with the giving of notice or passage of
time, would constitute any such event), in each of which cases each such
examination shall be at the expense of the Manager), or, if a Successor Manager
other than an Affiliate of the Initial Manager is then acting as Manager, such
expense shall be borne by the party exercising such right of inspection;
provided, however, that in no event shall the Agent, or the Company be entitled
to any expenses hereunder for which it has been previously reimbursed pursuant
to Section 7.06 of the Servicing Agreement.

Section 7.07. Binding Effect. All provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors and assigns of the
parties hereto.

Section 7.08. Article Headings. The article headings herein are for convenience
of reference only, and shall not limit or otherwise affect the meaning hereof.

Section 7.09. Legal Holidays. In the case where the date on which any action
required to be taken, document required to be delivered or payment required to
be made is not a Business Day, such action, delivery or payment need not be made
on such date, but may be made on the next succeeding Business Day.

Section 7.10. Assignment for Security. The Manager understands that the Company
will assign to, and grant to the Agent and the Lenders under the Security
Agreement a security interest in, all of its right, title and interest to this
Agreement. The Manager consents to such assignment and grant and further agrees
that all representations, warranties, covenants, and agreements of the Manager
made herein shall also be for the benefit of and inure to the Agent and the
Lenders.

Section 7.11. No Bankruptcy Petition. The Manager hereby covenants and agrees
for the benefit of the Agent and the Lenders, prior to the date which is one
year and one day after the payment in full of all obligations of the Company, it
will not institute against the Company, or join any other Person in instituting
against the Company, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under the laws of the United
States, any state of the United States or any foreign jurisdiction. This
Section 7.11 shall survive the termination of this Agreement.

Section 7.13. Third-Party Beneficiaries. The Agent, the Lenders and their
successors and assigns shall be third-party beneficiaries to the provisions of
this Agreement, and shall be entitled to rely upon and directly enforce such
provisions of this Agreement. Nothing in this Agreement, express or implied,
shall give to any Person, other than the Agent, the parties hereto and their
successors hereunder and permitted assigns, any benefit or any legal or
equitable right, remedy or claim under this Agreement.

Section 7.14. Entire Agreement. This Agreement constitutes the entire
understanding between the parties with respect to the subject matter hereof. All
prior agreements, understandings, representations, warranties and negotiations,
if any, are merged into this Agreement, and this Agreement is the entire
agreement between the parties hereto relating to the subject matter hereto.

Section 7.15. Survival of Representations and Warranties. All representations
and warranties made herein or in connection herewith shall survive the execution
and delivery of this Agreement.

Section 7.16. Survival of Indemnities. All the indemnity and expense provisions
set forth in this Agreement shall survive the execution and delivery of this
Agreement.

2

In Witness Whereof, the Company and the Manager have caused this Agreement to be
duly executed by their respective officers thereunto duly authorized as of the
date and year first above written.



      THE ANDERSONS RAIL OPERATING I LLC

By: /s/ Richard R. George
Name: Richard R. George
Title: manager




      THE ANDERSONS, INC.

By: /s/ Gary Smith

Name: Gary Smith

Title: Vice President, Finance & Treasurer

3

Schedule I

Manager Employee Benefits

The Andersons, Inc. Defined Benefit Pension Plan
The Andersons, Inc. Retirement Savings Investment Plan
The Andersons, Inc. Employee Share Purchase Plan
The Andersons, Inc. Deferred Compensation Plan
The Andersons, Inc. Supplemental Retirement Plan

4

Exhibit A

Form of Quarterly Manager Report

5